DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since the claims do not fall within at least one of the four categories of patent eligible subject matter.
As per Claim 29, this claim recites “A computer system for creating run-time executables for data analysis functions, the computer system being configured for…,” wherein the remaining limitations of Claim 29 recite various method steps, which, with the broadest reasonable interpretation and in light of the specification, are embodied in software components.
As such, the claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. The software recited in the claim is clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. Therefore, the recited limitations fail to fall within a statutory category.
The dependent claims, Claims 30-33, have inherited the deficiencies of independent Claim 29 and have not resolved the deficiencies. Therefore, they are also rejected based on the same rationale as applied to Claim 29 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 19, 21, 26, 28-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus et al. (US Patent 8,417,715; hereinafter “Bruckhaus”) in view of Kumhyr et al. (US PGPUB 2010/0125472; hereinafter “Kumhyr”) and in view of Baskaran et al. (US PGPUB 2008/0256625; hereinafter “Baskaran”).
Claim 15: (Currently Amended)
With regard to Claim 15, Bruckhaus teaches a computer program product comprising a computer-readable storage medium having computer-readable program 
providing a repository of data analysis functions (Col. 21 Ln. 22: “the data mining component 106 manages and categorizes individual data mining algorithms in an algorithm library 146”); 
in response to receiving a data analysis request from a user, selecting from a repository a set of data analysis functions for execution in a hosting environment or on premises of the user (Col. 9 Ln. 40: “The process 50 is an overview of the processes performed by the methods and systems of the invention. In a first step 52, a given business task is identified by the user. As noted, this is basically the identification of a question or query for which the user would like to use data mining techniques to provide a solution,” wherein the identified question or query is the “data analysis request”. Col. 9 Ln. 57: “the data mining component executes various algorithms selected from a group of existing algorithms known in the art for analyzing various aspects of data. The choice of which algorithms to use is dependent upon the specific question asked by the business task.”), 
wherein the received request is indicative of metadata imported from a data source, and wherein the metadata is indicative of one or more analysis to be performed on data of the data source (Col. 15 Ln. 1: “The mapping between the user's data sources 105 and the table defined by the CDMDM can be generated in two ways. In one embodiment, the GUI of the configuration wizard 114 allows the user to define this mapping… In the other embodiment, the program may automatically map the user's 
providing the metadata as input to at least one predefined machine learning model (Col. 8 Ln. 23: “Although there are differences between the terms ‘data mining,’ ‘machine learning,’ ‘mathematical modeling,’ ‘analytics,’ ‘predictive analytics,’ and other similar terms, all of these terms can be interpreted as interchangeable for the purpose of this description.” Col. 5 Ln. 17: “the present invention performs machine learning in an automated fashion. This automates model evaluation to measure the quality of the predictive model quantitatively, and the invention can select models with the highest quality for execution during run time. The present invention includes a repository of numerous predictive models that the invention evaluates to find the best one for each task. In addition, functionality in this system evolves new models in an intelligent fashion.” Col. 43 Ln. 42: “The model manager 144 retrieves translated business tasks from the metadata repository 126 creates and creates, optimizes, deploys, and executes data mining models, and monitors their performance. The model manager 144 interacts with the data mining algorithm library 146, the automatic optimization module 148, the performance monitoring module 171, and the feature selection module 172 to select algorithms, build models, and optimize or select the deployed model with the overall purpose of providing the best possible solutions for a given business task.”), and
wherein the selected set of data analysis functions is an output of the at least one machine learning model using as input the metadata and the data analysis functions of the repository (Col. 10 Ln. 13: “As each model is built it is compared to a previous model to determine which model best addresses the business task based upon the 
compiling the selected data analysis functions resulting in an executable code (Col. 13 Ln. 15: “In a next step, the developer-user would compile the source code of the business software platform along with the binary code of the program of the invention.” Col. 12 Ln. 61: “QUICKBOOKS 202 is utilized as an example platform, and the invention 204 is integrated completely into that platform forming a single installed application … the object code 210 of the invention is integrated into the QUICKBOOKS user interface 212. Specifically, the respective portions of the object code 206, 210 of the platform and the invention are integrated by linking the interfaces of the invention and by modifying the source code of the QUICKBOOKS software.”); and 
deploying the executable code (Col. 27 Ln. 23: “The model manager 144 uses the metadata from algorithm and business task catalog provided by task execution 

With further regard to Claim 15, Bruckhaus does not teach the following, however, Kumhyr teaches:
determining a license of the set of data analysis functions for the user for execution of the set of data analysis functions ([0069] “a marking according to the illustrative embodiments may correspond to a license to a marked section of a code that a company may have acquired from another company.” [0087] “Process 800 begins by identifying an IP asset whose usage is to be determined (step 802). Process 800 locates one or more code segments in the overall code of a software application that may be covered by the identified IP asset (step 804).” [0088] “Process 800 marks the located code segments with information that is usable to identify the IP asset (step 806).”); 
creating an additional code for implementing the determined license ([0056] “The tool … or application may mark the portion of the code with the information about the identified IP asset.” [0059] “IP markings 402 may also report code execution to license manager 408.” [0064] “In the depicted example code 500, markings 506 invoke a call to 
compiling the additional code, resulting in the executable code ([0071] “A computer may be configured to execute the code of a marking in conjunction with or separate from the marked program code,” wherein it is well-known that the “additional code” disclosed in Kumhyr will also be compiled, along with the “selected data analysis functions” taught above by Bruckhaus, since the added code in Kumhyr is disclosed as being later executed, see also Figs. 8 and 9 of Kumhyr.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus with the license management functionality as taught by Kumhyr in order to “allow for a more granular approach to licensing as compared to the presently used licensing models” (Kumhyr [0060]).

With further regard to Claim 15, Bruckhaus in view of Kumhyr does not teach the following, however, Baskaran teaches:
certifying the executable code ([0013] “With the present invention, every program that will need to access particular portions of the file system will need to be signed by an authorized certificate issuing party.” [0014] “These certificate issuing parties may have a process in place by which they can receive requests by various software vendors to have their software signed by the certificate issuing party. These certificate issuing 
deploying the certified executable code or providing the certified executable code for download to a run-time environment for certified executable codes ([0042] “The digitally signed program code may then be provided to a program code recipient system 430 for execution. This digitally signed program code may be a program that is specifically downloaded by a user of the program code recipient system 430, a client computing device 440 associated with the program code recipient system 430, or may be an applet, or other type of program, that is automatically downloaded in response to user operations of the program code recipient system 430 or client computing device 440.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr with the code certifying functionality as taught by Baskaran for purposes of “providing an enhanced layer of security to protect the file system from malicious programs” (Baskaran [0009]).

Claim 16:  
Bruckhaus in view of Kumhyr and Baskaran teaches the computer program product of claim 15, and Kumhyr teaches further comprising configuring the executable code for enabling a collection of usage statistics of the selected data analysis functions during execution of the executable code ([0075] “IP usage report 608 may be a report or another form of documentation generated from log file 602, logs and records 606 of 

Claim 19:  
Bruckhaus in view of Kumhyr and Baskaran teaches the computer program product of claim 15, and Bruckhaus further teaches wherein the selected set of data analysis functions are at least one of updated data analysis functions of the repository, new added data analysis functions to the repository, and existing data analysis functions of the repository, and wherein the new added analysis function is a function that is added to the repository in a predefined time period, the existing data analysis function is a function that existed before that predefined time period; and the updated analysis function is an existing function that is updated (Col. 21 Ln. 22: “the data mining component 106 manages and categorizes individual data mining algorithms in an algorithm library 146,” wherein the “data analysis functions” in Bruckhaus are existing data analysis functions, and further wherein “new added data analysis functions” are also disclosed in Bruckhaus, see Col. 42 Ln. 18: “It should also be appreciated that new algorithms can be added easily to the data mining algorithm library 146 and made available for use by the data mining component 106.”).

Claim 21:  (Currently Amended)
Bruckhaus in view of Kumhyr and Baskaran teaches the computer program product of claim 15, and Bruckhaus teaches further comprising, upon receiving the 

Claim 26:  
Bruckhaus in view of Kumhyr and Baskaran teaches the computer program product of claim 15, and Baskaran further teaches wherein the certifying is performed using a certificate-based digital signature to sign the executable code ([0013] “With the present invention, every program that will need to access particular portions of the file system will need to be signed by an authorized certificate issuing party.” [0014] “These certificate issuing parties may have a process in place by which they can receive requests by various software vendors to have their software signed by the certificate issuing party. These certificate issuing parties may then verify that these programs are not malicious … Once they are satisfied, the certificate issuing parties may sign the code of the programs.”).


Bruckhaus in view of Kumhyr and Baskaran teaches the computer program product of claim 15, and Bruckhaus further teaches wherein the data analysis functions comprise data classifiers or data rules (Col. 41 Ln. 37: “For example, one data element may be a flag column that indicates whether a purchase transaction included the purchase of ‘bread.’ Then, the association algorithm may produce association rules in some of which bread can appear as an input and it other it may appear as an output. For instance, one rule may express that when a purchase transaction includes ‘bread’, as a rule input, then the purchase transaction is likely to include ‘wine’, as an output. Another rule may express that when ‘butter’, as a rule input, is part of the transaction, then ‘bread’ is likely to appear in the purchase transaction, as an output of the rule.” Col. 41 Ln. 57: “The data mining algorithm library 146 is a library of data mining algorithms comprising various categorized data mining algorithms. The library categorizes algorithms by type, where some types include estimation algorithms, classification algorithms, association algorithms, and segmentation algorithms. Estimation algorithms estimate numerical outcomes, such as the price of a retail product. Classification algorithms predict categorical outcomes, such as predicting whether a borrower ‘will’ or ‘will not’ default on a loan.”).

Claim 29: (Currently Amended)
With regard to Claim 29, Bruckhaus teaches a computer system for creating run-time executables for data analysis functions, the computer system being configured for: 
,
wherein the received request is indicative of metadata imported from a data source, and wherein the metadata is indicative of one or more analysis to be performed on data of the data source (Col. 15 Ln. 1: “The mapping between the user's data sources 105 and the table defined by the CDMDM can be generated in two ways. In one embodiment, the GUI of the configuration wizard 114 allows the user to define this mapping… In the other embodiment, the program may automatically map the user's data sources 105 to the table defined by the CDMDM. In this case this mapping is also stored as metadata in a metadata repository 126.”); and 
providing the metadata as input to at least one predefined machine learning model (Col. 8 Ln. 23: “Although there are differences between the terms ‘data mining,’ ‘machine learning,’ ‘mathematical modeling,’ ‘analytics,’ ‘predictive analytics,’ and other similar terms, all of these terms can be interpreted as interchangeable for the purpose 
wherein the selected set of data analysis functions is an output of the at least one machine learning model using as input the metadata and the data analysis functions of the repository (Col. 10 Ln. 13: “As each model is built it is compared to a previous model to determine which model best addresses the business task based upon the user's data. In this manner the best model is ultimately selected and used to provide the user with results or a response to the business task. In other words, the methods and systems of the present invention perform machine learning by measuring the quality of the predictive model quantitatively, which allows for selection of the model with the highest quality for execution during run time for a given business task.” Col. 43 Ln. 63: “The automatic optimization module 148 builds one or more data mining models for 
compiling the selected data analysis functions resulting in an executable code (Col. 13 Ln. 15: “In a next step, the developer-user would compile the source code of the business software platform along with the binary code of the program of the invention.” Col. 12 Ln. 61: “QUICKBOOKS 202 is utilized as an example platform, and the invention 204 is integrated completely into that platform forming a single installed application … the object code 210 of the invention is integrated into the QUICKBOOKS user interface 212. Specifically, the respective portions of the object code 206, 210 of the platform and the invention are integrated by linking the interfaces of the invention and by modifying the source code of the QUICKBOOKS software.”); and 
deploying the executable code (Col. 27 Ln. 23: “The model manager 144 uses the metadata from algorithm and business task catalog provided by task execution control module 122 to build and deploy data mining models.” Col. 40 Ln. 46: “the data mining components selects only one of the models, referred to as the deployed model, out of the many that it builds to provide the user with a response or solution to the business task.” Col. 43 Ln. 66: “construct models, and selects the best subset of available inputs for use by the model. The deployment module 173 retrieves the best 

With further regard to Claim 29, Bruckhaus does not teach the following, however, Kumhyr teaches:
determining a license of the set of data analysis functions for the user for execution of the set of data analysis functions ([0069] “a marking according to the illustrative embodiments may correspond to a license to a marked section of a code that a company may have acquired from another company.” [0087] “Process 800 begins by identifying an IP asset whose usage is to be determined (step 802). Process 800 locates one or more code segments in the overall code of a software application that may be covered by the identified IP asset (step 804).” [0088] “Process 800 marks the located code segments with information that is usable to identify the IP asset (step 806).”); 
creating an additional code for implementing the determined license ([0056] “The tool … or application may mark the portion of the code with the information about the identified IP asset.” [0059] “IP markings 402 may also report code execution to license manager 408.” [0064] “In the depicted example code 500, markings 506 invoke a call to a license manager and request a license. In order to so invoke a license manager call, code 508 may be further included in another location in code 500, and may operate in conjunction with markings 504 and 506,” wherein the “markings” and the “call to a license manager” are the “additional code”.); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system as disclosed by Bruckhaus with the license management functionality as taught by Kumhyr in order to “allow for a more granular approach to licensing as compared to the presently used licensing models” (Kumhyr [0060]).

With further regard to Claim 29, Bruckhaus in view of Kumhyr does not teach the following, however, Baskaran teaches:
certifying the executable code ([0013] “With the present invention, every program that will need to access particular portions of the file system will need to be signed by an authorized certificate issuing party.” [0014] “These certificate issuing parties may have a process in place by which they can receive requests by various software vendors to have their software signed by the certificate issuing party. These certificate issuing parties may then verify that these programs are not malicious … Once they are satisfied, the certificate issuing parties may sign the code of the programs.”); and 
deploying the certified executable code or providing the certified executable code for download to a run-time environment for certified executable codes ([0042] “The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system as disclosed by Bruckhaus in view of Kumhyr with the code certifying functionality as taught by Baskaran for purposes of “providing an enhanced layer of security to protect the file system from malicious programs” (Baskaran [0009]).

Claim 30: 
Bruckhaus in view of Kumhyr and Baskaran teaches the computer system of claim 29, and Kumhyr teaches further comprising configuring the executable code for enabling a collection of usage statistics of the selected data analysis functions during execution of the executable code ([0075] “IP usage report 608 may be a report or another form of documentation generated from log file 602, logs and records 606 of license manager 604, and similar information from other sources. IP usage report 608 may inform an IP professional how certain IP assets are being utilized by licensees of certain products.”).


Bruckhaus in view of Kumhyr and Baskaran teaches the computer system of claim 29, and Bruckhaus further teaches wherein the selected set of data analysis functions are at least one of updated data analysis functions of the repository, new added data analysis functions to the repository, and existing data analysis functions of the repository, and wherein the new added analysis function is a function that is added to the repository in a predefined time period, the existing data analysis function is a function that existed before that predefined time period; and the updated analysis function is an existing function that is updated (Col. 21 Ln. 22: “the data mining component 106 manages and categorizes individual data mining algorithms in an algorithm library 146,” wherein the “data analysis functions” in Bruckhaus are existing data analysis functions, and further wherein “new added data analysis functions” are also disclosed in Bruckhaus, see Col. 42 Ln. 18: “It should also be appreciated that new algorithms can be added easily to the data mining algorithm library 146 and made available for use by the data mining component 106.”).

Claims 17 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr and Baskaran as applied to Claims 15 and 29 above, and further in view of Asahara (US PGPUB 2013/0132530; hereinafter “Asahara”).
Claim 17: 
Bruckhaus in view of Kumhyr and Baskaran teaches all the limitations of claim 15 as described above. Bruckhaus in view of Kumhyr and Baskaran does not teach the following, however, Asahara teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Bruckhaus in view of Kumhyr and Baskaran with the restricted functionality as taught by Asahara since “This enables management cost reduction for the IT manager” (Asahara [0117]).

Claim 31: 
Bruckhaus in view of Kumhyr and Baskaran teaches all the limitations of claim 29 as described above. Bruckhaus in view of Kumhyr and Baskaran does not teach the following, however, Asahara teaches:
if according to the license the user is not entitled to use a full functionality of the selected data functions, creating the additional code such that the set of data analysis 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system as disclosed by Bruckhaus in view of Kumhyr and Baskaran with the restricted functionality as taught by Asahara since “This enables management cost reduction for the IT manager” (Asahara [0117]).

Claims 18 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr and Baskaran as applied to Claims 15 and 29 above, and further in view of Dodin (US PGPUB 2009/0164494; hereinafter “Dodin”).
Claim 18: 
Bruckhaus in view of Kumhyr and Baskaran teaches all the limitations of claim 15 as described above. Bruckhaus in view of Kumhyr and Baskaran does not teach the following, however, Dodin teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Bruckhaus in view of Kumhyr and Baskaran with the user feedback as taught by Dodin since “feature suggester 132 and feature tracker 140 may efficiently manage user feedback to improve software applications” (Dodin [0047]).

Claim 32: 
Bruckhaus in view of Kumhyr and Baskaran teaches all the limitations of claim 29 as described above. Bruckhaus in view of Kumhyr and Baskaran does not teach the following, however, Dodin teaches:
further comprising receiving user feedbacks on the set of data analysis functions, and using the user feedbacks for updating the repository ([0047] “Feature suggester 132 enables a user to suggest new features or enhancements to the software application … feature suggester 132 may solicit feedback and suggested new features from a user. After the user enters the suggestion, feature suggester 132 may send the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system as disclosed by Bruckhaus in view of Kumhyr and Baskaran with the user feedback as taught by Dodin since “feature suggester 132 and feature tracker 140 may efficiently manage user feedback to improve software applications” (Dodin [0047]).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr and Baskaran as applied to Claim 15 above, and further in view of Kuang et al. (US Patent 9,811,806; hereinafter “Kuang”).
Claim 22: 
Bruckhaus in view of Kumhyr and Baskaran teaches the computer program product of claim 15, and Bruckhaus further teaches wherein the run-time environment comprises a runtime environment that is configured to execute only compiled codes (Col. 13 Ln. 23: “This compilation process links or embeds the binary code of the program of the invention within the business software platform, thereby providing the enhanced business software platform incorporating the program of the invention.”).

With further regard to Claim 22, Bruckhaus in view of Kumhyr and Baskaran teaches does not teach the following, however, Kuang teaches:
1-N, signature center 105, a license tracking unit 106, and a plurality of containers 1071-N. The daemon 101 is a self-sufficient, persistent runtime process that manages containerized images, such as the container images 1041-N and the containers 1071-N.” Further, Col. 2 Ln. 36: “Embodiments disclosed herein leverage a signature checksum for each image and each layer of each image as the basis for tracking software licenses. The signature checksum of each image serves as both an identifier for tracking license use and as evidence that committed image containers are valid,” wherein the use of “signatures” indicates that the code being executed is “certified codes”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Bruckhaus in view of Kumhyr and Baskaran with the container-based runtime environment as taught by Kuang in order to “provide efficient techniques to track and compute license use for composed container services in a cloud platform” (Kuang Col. 10 Ln. 18).

Claim 23: 


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr and Baskaran as applied to Claim 15 above, and further in view of Anbil Parthipan et al. (US PGPUB 2017/0039507; hereinafter “Anbil”).
Claim 24: 
Bruckhaus in view of Kumhyr and Baskaran teaches all the limitations of claim 15 as described above. Bruckhaus in view of Kumhyr and Baskaran does not teach the following, however, Anbil teaches:
wherein the determining of the license is performed using the user inputs to the repository, and wherein the user inputs comprise at least one of further uploaded data analysis functions to the repository, feedbacks of the data analysis functions in the repository, and changes to the data analysis functions in the repository ([0013] “identifying specific users who actively provide reviews on various software applications and/or products, and subsequently ..providing (via a dark launch, for example) one or more new features (of a given software application and/or product) to the identified users to test or evaluate … potential users are identified for a dark launch by analyzing application reviews and ranking a set of users based on the analyzed reviews with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Bruckhaus in view of Kumhyr and Baskaran with the license determination based on user inputs as taught by Anbil since this “allows choosing between alternatives by releasing such alternatives to different subsets of users and analyzing resultant behavior and/or responses pertaining to each alternative” (Anbil [0012]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr and Baskaran as applied to Claim 1 above, and further in view of Goetz et al. (US PGPUB 2017/0269907; hereinafter “Goetz”).
Claim 27: 
Bruckhaus in view of Kumhyr and Baskaran teaches all the limitations of claim 15 as described above. Bruckhaus in view of Kumhyr and Baskaran does not teach the following, however, Goetz teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Bruckhaus in view of Kumhyr and Baskaran with the compiling based on user-specified run-time environment based on user inputs as taught by Goetz in order to “provide techniques for compiling program source code and associated libraries for a target environments while eliminating the need for multiple source code versions and improving debug by preserving more information during compilation” (Goetz [0019]).

Response to Arguments
Applicant's arguments filed April, 14, 2021 have been fully considered but they are not persuasive.

With respect to the Applicant’s argument regarding Claim 15, Page 9 Paragraph 6 of the Remarks, that the “Applicants respectfully submit that Bruckhaus conversely discloses a user performing the mapping, rather than the currently amended feature that suggests one or more functions by applying machine learning to metadata of the source system,” the Office respectfully disagrees. The Office would like to draw the Applicant’s attention to the following citation from the Bruckhaus reference:
Col. 15 Ln. 1: “The mapping between the user's data sources 105 and the table defined by the CDMDM can be generated in two ways. In one embodiment, the GUI of the configuration wizard 114 allows the user to define this mapping… In the other embodiment, the program may automatically map the user's data sources 105 to the table defined by the CDMDM. In this case this mapping is also stored as metadata in a metadata repository 126.”
The Office notes that the outstanding rejection has been modified to more clearly show that Bruckhaus does disclose that the system itself may “automatically map the user’s data sources … also stored as metadata in a metadata repository,” without the user having to perform said mapping. As such the Office contends that the teachings of Bruckhaus do teach and make obvious the amended limitation of Claim 15 which recites, “wherein the received request is indicative of metadata imported from a data source, and wherein the metadata is indicative of one or more analysis to be performed on data of the data source.”

With respect to the Applicant’s second argument regarding Claim 15, Page 10 Paragraph 2 of the Remarks, that the “Applicants respectfully submit that the disclosed 
Col. 8 Ln. 23: “Although there are differences between the terms ‘data mining,’ ‘machine learning,’ ‘mathematical modeling,’ ‘analytics,’ ‘predictive analytics,’ and other similar terms, all of these terms can be interpreted as interchangeable for the purpose of this description” (emphasis added).
Col. 43 Ln. 42: “The model manager 144 retrieves translated business tasks from the metadata repository 126 creates and creates, optimizes, deploys, and executes data mining models, and monitors their performance. The model manager 144 interacts with the data mining algorithm library 146, the automatic optimization module 148, the performance monitoring module 171, and the feature selection module 172 to select algorithms, build models, and optimize or select the deployed model with the overall purpose of providing the best possible solutions for a given business task” (emphasis added).
Col. 43 Ln. 63: “The automatic optimization module 148 builds one or more data mining models for each translated business task, and optimizes these models by selecting the best algorithm, and algorithm parameters to construct models, and selects the best subset of available inputs for use by the model.” 

The Office notes that the outstanding rejection has been modified to more clearly show that Bruckhaus does disclose that machine learning is applied with respect to suggesting one or more functions based on source system metadata, as is claimed. As such the Office contends that the teachings of Bruckhaus do teach and make obvious the amended limitation of Claim 15 which recites, “wherein the selected set of data analysis functions is an output of the at least one machine learning model using as input the metadata and the data analysis functions of the repository.”

With respect to the Applicant’s further arguments, Pages 10-11 of the Remarks, that the features of the remaining claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to Claim 1 discussed above, and as such the Office directs the Applicant to the responses above regarding these arguments. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNE G MACASIANO/Examiner, Art Unit 2194